Per Curiam:
As the incompetent is made a party defendant, and a judgment is asked binding him as distinct from his committee, it is necessary that he should appear by a guardian ad litem, as no appearance without a guardian ad litem would be effective. The order appealed from is, therefore, reversed, and the Equitable Trust Company, the committee of the personal estate of the incompetent, is appointed his guardian ad litem. Present — Ingraham, P. J., Laughlin, Scott and Dowling, JJ. Order reversed and the Equitable Trust Company appointed guardian ad litem of the incompetent. Order to be settled on notice.